BROWN, J.
An infant under the age of 7 years is conclusively presumed to be incapable of committing crime, and can in no event be held responsible (Allen v. United States, 150 U. S. 551, 14 Sup. Ct. 196, 37 L. Ed. 1179; Marsh v. Loader, 14 C. B. N. S. 535; 22 Cyc. 623), while one between 7 and 14 in the absence of proof of capacity, is presumed to be incapable of com*167mitting crime (McCormack v. State, 102 Ala. 156, 15 South. 438; Martin v. State, 90 Ala. 602, 8 South. 858, 24 Am. St. Rep. 844; Godfrey v. State, 31 Ala. 323, 70 Am. Dec. 494) ; and the burden of proving that an infant between the ages of 7 and 14 is capable of committing crime is upon him who asserts the affirmative, and, unless there is some evidence offered tending to show that such infant Avas at the time of the alleged crime of sufficient maturity of mind to understand and appreciate the nature of the act, the presumption becomes conclusive that such infant is incapable of crime.
However, direct and positive evidence of capacity is not necessary, but circumstances of education, habits of life, general character, moral and religious instruction, and other circumstances immediately connected AA'ith the offense charged may in most instances be proven, and then the question of capacity is one for the jury.—22 Cyc. 625; McCormack v. State, supra; Wusnig v. State, 33 Tex. 651; State v. Toney, 15 S. C. 409.
An accomplice is defined to be “an associate in crime; a partner or partaker in guilt,” and includes all par-ticipes eriminis.—Davidson v. State, 33 Ala. 350; English v. State, 35 Ala. 428; Bird v. State, 36 Ala. 279.
The test of the competer^ of the Avitness Percy Smoke in this case is: If he Avas on trial for the offense, Avould the evidence tending to shoAV his guilty sustain a verdict of guilt? Bass v. State, 37 Ala. 469.
“The burden of proving the Avitness to be an .accomplice is, of course, upon the party alleging it for the purpose of invoking the rule, namely) upon the defendant.” —3 Wigmore on Ev. § 2060 (c). And in this case, if the defendants had offered any proof tending to shoAV that the Avitness Smoke Avas capable of committing crime, the question as to Avlxether he Avas or not an accomplice Avould have been for the jury. — 3 Wigmore Ev., supra; *168Ross v. State, 74 Ala. 532; Childress v. State, 86 Ala. 77, 5 South. 775. It not being shown that Smoke was more than 7 years of age at the time the offense was committed, the motion of the defendants to exclude all the evidence was properly overruled, and the affirmative charge requested, by them well refused.
The undisputed evidence showed that the witness was at the time of the trial “a little over 7 years of age and under 8 years of age,” and there was no proof of the date the crime was committed, except that it was committed “prior to the fall, grand jury of 1914,” and the trial was on the 8th day of December. For all the evidence shows, the Avitness Smoke was at the time of the burglary under 7 years of age.
The defendants having offered no evidence to show that the witness Avas criminally liable with the defendants, charge 3 Avas well refused. Charge 3 Avas also, covered by charge 5, given a.t the defendants’ request, submitting the question to the jury.
There is no error in the record, and the judgment is affirmed.